Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 22-28, 33-39 are pending.  Of these, claims 22-28 and 36-37 are amended and claims 33-35 & 38-39 are withdrawn.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 January 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear what “inner and outer” bearing races and bearings mean in the context of a “radial flux” motor, or how “pre-loading” occurs in a “radial flux” motor.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22 & 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (JP 03-169250) in view of Obara (US 5,698,919).
Regarding claim 22, Osawa teaches an electric machine (axial gap brushless DC spindle motor), comprising: 
a stator (yoke/coil) 3/4 with inner and outer bearing races 13c & 14b (Figs.1&3); and 
a rotor 2 comprising inner and outer bearing races 13b & 14c (Figs.1&3), wherein the inner and outer bearing races of the rotor and stator form respective inner (first) and outer (second) angular bearings 13 & 14 for rotary movement of the rotor about an axis (shaft) 12 relative to the stator with an air gap (not numbered) between the rotor and stator (Figs.1&3), the inner and outer bearings 13 & 14 are each pre-loaded angular bearings (English translation, p.9:3-4), in which pre-load forces are provided at least in part by magnetic attraction between the stator and rotor (i.e., preload generated by the magnetic suction force from the permanent magnet field magnet; p.10:10-12; p.12:3-8).

    PNG
    media_image1.png
    252
    379
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    264
    395
    media_image2.png
    Greyscale

Osawa does not teach “integrally formed” bearing races, i.e., manufactured as one piece with the stator and rotor.   
But, Obara teaches an integral bearing electric motor comprising “integrally formed” bearing races 6 & 11 in stator shaft 5 and rotor hub 9, e.g., by machining (c.3:23-31; c.4:15-18; 
Thus, it would have been obvious before the effective filing date to “integrally form” the bearing races with the stator and rotor of Osawa since Obara teaches this would have reduced the number of components & assembling steps, and reduced of the cost of manufacture.
Regarding claim 36, Obara teaches a radial flux motor (Fig.1).
Regarding claim 37, Osawa teaches the bearings are axially loaded (i.e., preload generated by the magnetic suction force from the permanent magnet field magnet; p.10:10-12; p.12:3-8).
Claims 22 & 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hans et al. (US 5,394,283) in view of Dobson (US 3,791,706).
Regarding claim 22, Hans generally teaches the invention of an electric machine (disk storage drive), comprising: 
a stator 2 with inner and outer bearing races (rings) 44 & 54; and 
a rotor 20 comprising inner and outer bearing races (rings) 42 & 52, wherein the inner and outer bearing races of the rotor and stator 42 & 44 and 52 & 54 form respective inner and outer bearings 40 & 50 for rotary movement of the rotor about an axis 1 relative to the stator with an air gap (not numbered) between the rotor and stator (c.3:48-54), the bearings each being pre-loaded angular bearings (note lines G1,G2 intersecting respective points of contact, c.4;61-68; Fig.3), in which pre-load forces are provided at least in part by magnetic attraction between the stator 2 and rotor 20 (i.e., inherent magnetic attraction between the stator 2 and permanent magnet 30 of rotor provides “at least in part” preload force in the direction of arrow B, in 

    PNG
    media_image3.png
    517
    688
    media_image3.png
    Greyscale

Hans teaches the bearing races are separate parts from the stator and rotor, not “integrally formed” with the rotor and stator (i.e., monolithic or homogeneous therewith, per the published specification ¶[0104], ¶[0128] & ¶[0130]-¶[0133]).  
But, Dobson teaches antifriction bearings comprising outer and inner races 1 and 2 unitary or “integrally formed” with gear teeth 7 and attachment bracket 8, respectively, by casting and machining, so that the raceway or groove has the desired hardening characteristics (abstract; c.3:14-18; c.4:43-c.5:32; Figs.1-3). Thus, in addition to providing substantial hardness, it is not necessary to separately form the race members from different metals and fit them together as in the prior art, thereby reducing complications, expense, failure and weight (c.2:5-25).  

    PNG
    media_image4.png
    636
    490
    media_image4.png
    Greyscale

 Thus, it would have been obvious before the effective filing date to “integrally form” the bearing races with the stator and rotor of Hans since Dobson teaches this would have done away with having to separately form the race members from different metals and fit them together, thus reducing complications, expense, failure and weight while still providing desired hardening characteristics.
Regarding claim 36, in Hans the electric machine is a radial flux motor (Figs.2-3).
Regarding claim 37, in Hans the bearings 40 & 50 are axially loaded (i.e., pre-load force in the axial directions A & B per c:4:50-68; Fig.3).  
Claims 23 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa & Obara or, alternatively, Hans & Dobson, further in view of Nakano et al. (US Pat.Pub.2014/0145547).
Neither combination of Osawa & Obara or Hans & Dobson teach the relationship of “the stator has N posts, the rotor has M poles; and N and M having the property that the greatest common divisor of N and M [i.e., the largest number that divides both N and M] is four or more” (claim 23). 
But, Nakano teaches a permanent magnet rotor comprising a stator with N posts (teeth) and slots, a rotor 11 with M poles (Fig.3), wherein the greatest common divisor P between M and Ns is three or greater (claim 4). Thus, Nakano overlaps the claimed range. Further, in a third embodiment (Fig.3), Nakano teaches a specific example within the claimed range where the rotor 11 has M=20 magnet poles 13 and the stator 21 has N=24 posts/teeth and slots so that the greatest common divisor between N and M is four (¶[0133]-¶[0134]; Fig.3). Nakano teaches this provides an electromagnetic excitation force having a second spatial order can be reduced, whereby vibration and noise are reduced and torque is increased (¶[0134]).

    PNG
    media_image5.png
    587
    550
    media_image5.png
    Greyscale


Regarding claim 26, Nakano overlaps the claimed range of “both N and M are 60 or more” [sic] since the rotor pole number M is 18n ± 4n and the slot number is 18n, n being an integer (¶[0120]), or M is 12n ± 2n and the slot number is 12n (¶[0135]).
Claims 24-25 & 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa, Obara & Nakano or Hans, Dobson & Nakano as applied to claim 23 above, further in view of Konecny (US 4,774,428).
Neither combination of Osawa, Obara & Nakano or Hans, Dobson & Nakano teach the posts are “divided into sections with a common phase of electrical excitation in conductors around the posts in each section and/or there is an even number of posts in each section” (claim 24).  
But, Konecny teaches a three-phase permanent magnet rotary machine comprising a stator (armature) 18 and permanent magnet rotor 12 (c.2:54-c.3:11), wherein the stator comprises posts (poles) 22 divided into sections (sets) with a common phase of electrical excitation in 

    PNG
    media_image6.png
    862
    590
    media_image6.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Osawa, Obara & Nakano or Hans, Dobson & Nakano and provide a stator divided into sections with a common phase of electrical excitation in conductors around the posts in each section since Konecny teaches this would have been desirable to achieve compactness and high energy efficiency and 
Regarding claim 25, Konecny teaches the stator posts (poles) 22 are divided into at least three sections (sets), e.g., stator posts 22 wound with respective coils A1-A3, B1-B3 & C1-C3; c.3:12-44 Figs.1&1A-1B).
Regarding claim 27, Konecny teaches the conductors on the stators further comprise multiphase wiring configurations (e.g., three phases A-C, c.3:12-29).    
Regarding claim 28, Konecny teaches each of the three or more sections (sets) comprises a number of wired posts (i.e., each pole in a set is wound with a coil of a phase, e.g.,, for phase A, coils A1, A2, A3 are wound around a pole set; c.3:12-44; Figs.1&1A-1B), and in which the number of wired posts for each of the three or more sections is the same (in the noted example, each set comprises three poles, with more encompassed by the teaching at c.3:57-c.4:18).
 
Response to Arguments
Applicant’s arguments with respect to claims 22-28 & 36-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/BURTON S MULLINS/            Primary Examiner, Art Unit 2832